Citation Nr: 1427544	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disability.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a dental disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic conjunctivitis.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hip disability.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic gastritis.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right wrist disability.

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left rib injury.  

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle injury. 

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.  

11.  Entitlement to service connection for a right wrist disability.

12.  Entitlement to service connection for a left rib injury.
  
13.  Entitlement to service connection for a left ankle injury.

14.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including the transcript of the September 2013 Board hearing presided over by the undersigned Veteran's Law Judge.  

The Board is reopening the claims for entitlement to service connection for a right wrist disability, a left rib injury, a left ankle injury, and a low back disability.  The Veteran would be prejudiced if the Board were to proceed to adjudicate on these claims on the merits as the RO declined to reopen the claims and further development is necessary.  Thus, the matter is remanded to the RO for further development and adjudication.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The issue of entitlement to service connection for the "upper quadrant" has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See January 2009 claim.  The Board does not have jurisdiction over this matter and refers it to the AOJ for clarification and appropriate action.

The issues of entitlement to service connection for a right wrist disability, a left rib injury, a left ankle injury, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a respiratory disability, a dental disability, a right knee disability, chronic conjunctivitis, a bilateral hip disability, and chronic gastritis.  

2.  In a November 2004 rating decision, the RO denied claims for service connection for a right wrist disability, a left rib injury, a left ankle injury, and a low back disability, based on the determinations that the Veteran does not currently have these disabilities.  

3.  The Veteran did not submit a notice of disagreement for the November 2004  rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claims for service connection for a right wrist disability, a left rib injury, a left ankle injury, and a low back disability.

4.  Regarding the claim to reopen the claim for service connection for a right wrist disability, the additional evidence received since the November 2004 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim.  

5.  Regarding the claim to reopen the claim for service connection for a left rib injury, the additional evidence received since the November 2004 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim.  

6.  Regarding the claim to reopen the claim for service connection for a left ankle injury, the additional evidence received since the November 2004 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim.  

7.  Regarding the claim to reopen the claim for service connection for a low back disability, the additional evidence received since the November 2004 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeals for whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a respiratory disability, a dental disability, a right knee disability, chronic conjunctivitis, a bilateral hip disability, and chronic gastritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).

2.  The November 2004 rating decision, which denied entitlement to service connection for a right wrist disability, a left rib injury, a left ankle injury, and a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

3.  Regarding the claim to reopen the claim for service connection for a right wrist disability, the additional evidence received since the November 2004 rating decision is new and material, and the claim of service connection for a right wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).

4.  Regarding the claim to reopen the claim for service connection for a left rib injury, the additional evidence received since the November 2004 rating decision is new and material, and the claim of service connection for a left rib injury is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).

5.  Regarding the claim to reopen the claim for service connection for a left ankle injury, the additional evidence received since the November 2004 rating decision is new and material, and the claim of service connection for a left ankle injury is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).

6.  Regarding the claim to reopen the claim for service connection for a low back disability, the additional evidence received since the November 2004 rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn in writing in September 2013 the appeals of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a respiratory disability, a dental disability, a right knee disability, chronic conjunctivitis, a bilateral hip disability, and chronic gastritis.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Duties to Notify and Assist

Because the Board is reopening the previously denied claims of service connection for a right wrist disability, a left rib injury, a left ankle injury, and a low back disability, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

In a November 2004 rating decision, the RO denied claims for service connection for a right wrist disability, a left rib injury, a left ankle injury, and a low back disability, based on the determinations that the Veteran does not currently have these disabilities.   After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the November 2004 decision.  Moreover, no new and material evidence was submitted within a year of the November 2004 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the November 2004 rating decision, the evidence of record included the Veteran's service treatment records, the Veteran's claims for entitlement to service connection, and the Veteran's July 2004 statement, which indicated where he has received treatment.

Regarding a left ankle injury and a low back disability, the additional evidence presented since the November 2004 rating decision includes an assessment of a history of left ankle instability with tendonitis and a diagnosis of degenerative disc disease of the lumbar spine with localized stenosis at L5-S1.  See January 2011 VA treatment record; April 2011 VA examination.  The credibility of this assessment and diagnosis is presumed for the purposes of reopening the claims.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because an assessment of a left ankle disability and a diagnosis of a low back disability is pertinent evidence that was absent at the time of the November 2004 rating decision, such evidence raises a reasonable possibility of substantiating the claims, and as such the assessment and diagnosis are deemed to be the requisite new and material evidence needed to reopen the claims for service connection for a left ankle injury and a low back disability.  

Regarding a right wrist disability and a left rib injury, the Veteran indicates that he treated himself for his disabilities from 1980 to 2004.  See September 2013 Board hearing transcript at p. 7.  The Veteran indicates that he then began treatment at VA for these disabilities.  See id. at p. 11.  The Veteran has reported symptoms of pain when he takes a deep breath, and he was wearing wrist wrappings at the September 2013 Board hearing.  See id. at p. 12-13.  VA treatment records also show complaints of left clavicular pains consistent with chest wall pains.  See December 2008 VA treatment record.  The Veteran is competent to attest to his symptoms and observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's credibility is presumed for the purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence suggests that the Veteran has recurrent symptoms of a right wrist disability and a left rib injury, which is pertinent evidence that was absent at the time of the November 2004 rating decision.  Because the evidence indicates recurrent symptoms of a right wrist disability and a left rib injury, the Board finds that it is appropriate to obtain a VA examination to determine the nature of these alleged disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the evidence of recurrent symptoms triggers VA's duty to afford the Veteran a VA examination, such evidence raises a reasonable possibility of substantiating the claims and is deemed to be the requisite new and material evidence needed to reopen the claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disability is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a dental disability is dismissed.  

The appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic conjunctivitis is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hip disability is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic gastritis is dismissed.

Because new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right wrist disability, the claim to reopen is granted.

Because new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left rib injury, the claim to reopen is granted.

Because new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left ankle disability, the claim to reopen is granted.

Because new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disability, the claim to reopen is granted.


REMAND

The record shows that private treatment records from St. Davids Hospital and Breckenridge Hospital in Austin, TX are relevant to the claims for entitlement to service connection for a right wrist disability, a left rib injury, a left ankle injury, and a low back disability.  See July 2004 Veteran statement; April 2011 VA examination.  These records should be obtained and associated with the claims file.  38 C.F.R. § 3.159.  

Regarding service connection for a right wrist disability, a left rib injury, and a left ankle injury, the Veteran contends that these disabilities are related to service.  The Veteran's right wrist, left rib, and left ankle were treated in service.  Further, the record suggests that the Veteran may currently have disabilities of the right wrist, left rib, and left ankle, as discussed in the above decision.  Accordingly, a VA examination is warranted to determine the nature and etiology of these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Regarding service connection for a low back disability, the Veteran was afforded a VA examination in April 2011.  Though the April 2011 examiner examined the Veteran and based his opinion on the Veteran's lay statements, a review of the history, and sound medical principles, if additional treatment records are obtained, the examiner should have the benefit of a review the outstanding treatment records when rendering the opinion.  Therefore, if and only if outstanding records are obtained, an addendum opinion should be obtained to determine the etiology of the Veteran's low back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records pertinent to treatment for a right wrist disability, a left ankle injury, a left rib injury, and a low back disability, specifically to include records from (a) St. Davids Hospital and (b) Breckenridge Hospital in Austin, TX in 1986 or 1987.  See July 2004 Veteran statement; April 2011 VA examination. 

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain outstanding VA treatment records, to include records from January 2011 to present. 

Associate any records obtained with the paper claims file or on VBMS/ Virtual VA.  

3. Afterwards, if and only if the outstanding records have been obtained, please forward the claims file to the examiner who conducted the April 2011 VA examination or suitable substitute if that examiner is unavailable.  The examiner is requested again to please review the claims folder in order to render an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability is etiologically related to service.

The examiner's attention is invited to all records and lay statements that have been associated with the claims file since April 2011, to include the Veteran's competent contention that he has had low back pain since service and the September 2013 Board hearing transcript.  

If additional examination of the Veteran is deemed necessary to address the foregoing question, the scheduling of  such examination  should be undertaken.  



4. Afterwards, please schedule the Veteran for a VA medical examination.  Make the claims file available to the examiner for review of the case.  The examiner should note that this case review took place.  

(a) The examiner is asked to please provide an opinion on the current nature and diagnosis(es) of the following:

a. a right wrist disability.

b. a left rib injury.

c. a left ankle injury.  

(b) Regarding any such diagnosed disability, the examiner is asked to please provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosed disability is etiologically related to service.

The examiner's attention is invited to the following:

a. in-service treatment for the right wrist, left ankle, and the left rib.  See August 1978, October 1978, March 1979 service treatment records.  

b. the Veteran's contentions regarding continuing symptomatology since service.  

The examiner must provide the underlying reasons for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. After completing the development and conducting any additional development that is deemed warranted, adjudicate the claims for service connection on appeal.  If the benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


